        Case 1:19-cv-07209-ALC-KHP Document 31 Filed 02/11/21 Page 1 of 2




Alan J. Charkey | Counsel
1650 Market Street | One Liberty Place, Suite 1800 | Philadelphia, PA 19103-7395
Direct 215.864.6312 | Fax 215.789.7633
charkeya@whiteandwilliams.com | whiteandwilliams.com




February 11, 2021

By Electronic Case Filing

The Honorable Katharine H. Parker, U.S.M.J.
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, N.Y. 10007-1312

RE:      Federal Insurance Company v. Gander & White Shipping, Inc.
         U.S. District Court for the Southern District of N.Y., Case No. 1:19-cv-07209-ALC-KHP

Dear Judge Parker:

In accordance with the Court’s memo endorsement of January 8, I write to update the Court as to
the status of discovery in the captioned matter.

I apologize for writing unilaterally, without the contribution of defense counsel, Hanoch Sheps,
Esq. Unfortunately, I sent Mr. Sheps my draft yesterday but have not heard back from him as to
his proposed contribution to the letter.

Since counsel’s last status letter to the Court, counsel have engaged in settlement negotiations
but are now at an impasse. Federal’s settlement demand and Gander & White’s settlement offer
are now much closer than they originally were. However, Gander & White has now advised
Federal that in light of new evidence indicating that one of the three artworks had been damaged
before the date of transport, Gander & White is considering reducing its settlement offer from its
last position.

Federal responds that the new evidence is unremarkable and doesn’t change the fact that Gander
& White seriously damaged the three artworks when it moved them from Ms. Hedley’s home.

Given the impasse in negotiations, Federal would like to accept the Court’s kind offer to
schedule a settlement conference. Gander & White is now proposing moving forward with the
deposition of Ms. Hedley, of a representative of her insurance agent and of a representive of
Federal. Federal notes that Gander & White has never responded to Federal’s request for dates
for the deposition of Gander & White’s office administrator, Sara Rada.


                      Delaware | Massachusetts | New Jersey | New York | Pennsylvania | Rhode Island
      Case 1:19-cv-07209-ALC-KHP Document 31 Filed 02/11/21 Page 2 of 2

The Honorable Katharine H. Parker, U.S.M.J.
February 11, 2021
Page 2

Further discovery would, of course, be obviated if the Court could effect a settlement, which
would be Federal’s preferred method of proceeding.



                                                     Respectfully submitted,


                                                     WHITE AND WILLIAMS LLP

                                                 By: s/ Alan J. Charkey
                                                    Alan J. Charkey

                                                     1650 Market Street
                                                     One Liberty Place, Suite 1800
                                                     Philadelphia, PA 19103
                                                     (215) 864-6312
                                                     charkeya@whiteandwilliams.com

                                                     Attorney Pro Hac Vice for Plaintiff,
                                                     Federal Insurance Company, as subrogee
                                                     of Lisa Abelow Hedley


CC: Hanoch Sheps, Esq. (by Electronic Case Filing)
    Tracy Burnett, Esq. (by e-mail)
